Advisory Action
Acknowledged is the applicant’s after-final response filed on February 14, 2022, and submitted under the 2.0 pilot program. Amendments have been proposed to claim 1, which clarify that the first and second stations exist in “gas isolation” from each other. 
The applicant contends:
(1) The changes to the final paragraph of claim 1 are sufficient to resolve the outstanding 112b rejections (p. 5).
(2) Koh provides plural stations which apply simultaneous and identical processing, whereas Applicant’s claim recites a control sequence in which a given wafer moves sequentially through a series of stations, each station providing a different type of processing. Although the examiner asserts that Koh’s system is capable of reproducing the applicant’s control sequence, this would undermine the teaching’s principle of operation (p. 8). For instance, Koh’s gas supply system would require redesign (p. 7). 
(3) Koh does not situate the first and second stations in gas isolation, as the proposed amendments now require (p. 8).
In response,
(1) The examiner disagrees. The final paragraph now includes the caveat that the transfer member is not exposed to “more than one of the first or the second station” when said stations are in “gas isolation.” By definition, when these stations are in gas isolation, each stage is sealed to its corresponding station. Under such conditions, the transfer member cannot be exposed to any station. The syntax of the contested limitation, however, paradoxically suggests that said transfer member can be exposed to at least one station. For this reason, the examiner does not deem the amendment to place the contested limitation in better form.
(2) The examiner considers the redesign of Koh’s gas distribution system to be within the scope of ordinary skill. Although the applicant cites paragraph [0060] of Koh to evidence the burden of altering the supply system, the examiner understands the passage differently. Koh freely admits that the supply system “can be rearranged” to accommodate each archetype of distribution, thereby establishing that both configurations are known, effective, and can be interchanged as necessary.
(3) The examiner disagrees. As noted in the previous Office letter, Koh’s stages (120) move upwards to establish a “vacuum-tight seal” with the reactor upper body (110) [0124]. During this processing step, each stage is isolated from the other.
Because the proposed amendments both modify the scope of the claim set and fail to place it in better form, the changes have been denied entry at this stage of prosecution.

/N. K. F./
Examiner, Art Unit 1716

	/KARLA A MOORE/      Primary Examiner, Art Unit 1716